Citation Nr: 1026900	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thoracolumbar spine 
disability (claimed as thoracolumbar scoliosis due to a lumbar 
contusion).

4.  Entitlement to service connection for a dental disability 
(claimed as a loss of teeth).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1952, with additional service in the North Dakota National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefits being sought on appeal.  In 
July 2008, the Veteran testified before the Board at a hearing 
held via videoconference from the RO.  In May 2009, this matter 
was remanded by the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for hearing loss 
and tinnitus are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the 
Veteran's thoracolumbar spine disability was incurred in or 
aggravated by his active service, or that any arthritis of the 
spine manifested to a compensable degree within one year 
following his separation from service.

2.  The Veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a result of 
combat wounds or other trauma during his active military service, 
and he does not meet the requirements for service connection for 
the limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  Service connection for a thoracolumbar spine disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2009).

2.  Service connection for a dental disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In November 2006, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company who 
had additional records to help decide his claims.  He was 
informed that VA would review his claims and determine what 
additional information was needed to process his claims, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  In January 2007, the Veteran indicated that he 
had no additional evidence to submit in support of his claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2006 should his service connection claims be 
granted.  It is therefore inherent in the claim that the Veteran 
had actual knowledge of the rating element of an increased rating 
claim
Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  The 
Veteran has indicated service in the North Dakota National Guard 
since 1949.  However, the only service medical records that have 
been associated with the claims file are dated from January 1951 
to August 1952.  In September 1989, the National Personnel 
Records Center (NPRC) reported that the Veteran's service 
treatment records were presumably destroyed in a fire.  In such 
cases, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully providing the benefit of 
the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Based on the NPRC's findings, the Board finds that 
further attempts to secure the Veteran's additional service 
treatment records would be futile.  The Board's analysis herein 
has been undertaken with this heightened duty in mind.  While the 
Veteran has indicated that he is in receipt of disability 
benefits from the Social Security Administration, he has not 
alleged those records are relevant to these claims.  Accordingly, 
the Board finds that the records are not relevant to the current 
appeal and VA is under no duty to obtain the records.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Pursuant to the 
Board's May 2009 remand, VA examinations pertinent to the 
Veteran's claims were obtained in September 2009 and a review of 
those reports of examination reveals that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  Thus, the examinations appear 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disease considered by medical authorities to be of familial (or 
hereditary) origin by its very nature pre-exists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute aggravation 
of the condition.  38 C.F.R. §§ 3.303, 3.304, 3.310 (2009); 
VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 (1990).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2009).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2009); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228 (1991).  A mere transient flare-up during service 
of a preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute aggravation 
of the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Thoracolumbar Spine Disability

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a thoracolumbar spine disability.

The Veteran contends that his low back was injured in service 
when another soldier jumped on his back causing an injury for 
which he received heat treatments.  A January 1951 entrance 
examination reflects a normal clinical evaluation of the spine.  
Since the entrance examination is negative for any evidence that 
any back disability existed either before or at the time he 
entered into service, the Veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  However, 
the Board must consider whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.

Additional service medical records include a July 1951 clinical 
note that reflects the Veteran's complaint of right-sided low 
back pain and a lumbar contusion that was treated with heat.  An 
August 1952 separation examination reflects a diagnosis of mild 
thoracic-lumbar scoliosis.

VA treatment records dated in November 1988 reflect the Veteran's 
complaints of low back pain that had progressively worsened 
during the past few years.  However, records dated from August 
1998 to September 2009 are void of any diagnosis of or treatment 
for any low back disability.

In July 2008, the Veteran testified that his back was injured 
during service when a fellow serviceman jumped on him and knocked 
him down.  The Veteran further testified that he went to sick 
call where his back injury was treated with heat and that after 
service he saw a chiropractor who told him that there was not 
much that could be done for his back.  He stated that the 
chiropractor he saw after his service is now deceased and 
confirmed that he never received VA treatment for his back 
disability.  The Veteran testified that he took prescription pain 
medication for his low back pain.

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA spine examination in September 2009.  The Veteran presented 
with a history of lumbar pain that began in 1951.  Specifically, 
he indicated that during service he was tackled by another 
serviceman who weighed over 240 pounds.  The Veteran stated that 
he went to sick call and was provided with heat without relief.  
The Veteran also stated that he saw a chiropractor soon after his 
discharge from service that provided little relief and denied any 
back problems prior to his service.  He also stated that most of 
the chiropractors he treated with throughout the years were 
deceased and that he was unable to obtain their medical records.  
The Veteran treated his low back pain with Hydrocodone about 
every three days.  On examination, he was diagnosed with 
degenerative disc disease of the lumbar spine, osteoarthritis of 
the lumbar spine, and history of compression fracture of T12.  
The examiner opined that it was less likely than not that the 
Veteran's degenerative arthritis was incurred in or aggravated 
during service.  The rationale was that the degenerative 
arthritis present was consistent with aging and while the 
Veteran's oral history was noted, there was no documentation of 
treatment for back pain from the 1950s to the 1970s.  The 
examiner further opined that it was likely that the Veteran's 
scoliosis was a developmental defect.  The rationale provided was 
that medical literature supports the notion that scoliosis 
develops over time and manifests in youth or during the teen 
years.  The examiner also opined that it was less likely than not 
that the Veteran's service, including any lumbar contusion, 
aggravated his scoliosis.  A spine X-ray indicated a mild wedge 
compression of T12 without ankylosis.

The Board finds that clear and convincing evidence rebuts the 
presumption of soundness on the Veteran's entry to service 
because the medical opinion found that the scoliosis is a 
developmental defect.  38 C.F.R. § 3.304 (2009).

Having shown that the Veteran is not entitled to a presumption of 
soundness, the next step of the inquiry is to determine whether 
the Veteran's pre-existing lumbar spine disability was aggravated 
in service.  A lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25178 (2004).

The Board finds that the weight of the evidence of record in this 
case shows clearly and unmistakably that the Veteran's scoliosis 
of the lumbar spine pre-existed his service and was not 
permanently worsened, or aggravated, during service.  The Veteran 
testified that his in-service back injury was treated with heat 
and that chiropractic treatment after his discharge from service 
provided him with little relief.  On VA examination in September 
2009, the Veteran stated that his back pain began during service 
in 1951 after he sustained a low back injury.  On examination, he 
was diagnosed with degenerative disc disease of the lumbar spine, 
osteoarthritis of the lumbar spine, and history compression 
fracture of T12.  The examiner opined that it was less likely 
than not that the Veteran's degenerative arthritis was incurred 
in or aggravated during service and it was most consistent with 
aging.  The examiner further opined that it was likely that the 
Veteran's scoliosis was a developmental defect, and that it was 
less likely than not that the Veteran's service, including a 
lumbar contusion, aggravated his scoliosis.

The Veteran's post-service medical records are negative for any 
evidence of a lumbar spine disability or arthritis within one 
year of separation from active duty.  In fact, the post-service 
medical records are negative for a lumbar spine disability until 
many years after separation.  A significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent 
medical evidence shows that the Veteran now suffers from 
thoracolumbar spine disabilities, the preponderance of the 
evidence does not show that any current thoracolumbar spine 
disability was incurred in or aggravated during service, or that 
any arthritis manifested within one year of separation from 
active duty.  Furthermore, the record includes a competent VA 
opinion that it was less likely than not that the Veteran's 
lumbar spine disability was incurred in or aggravated during his 
service.  The examiner further opined that was less likely than 
not that the Veteran's scoliosis was aggravated by a lumbar 
contusion during service.  Here, the evidence does not support a 
finding that the Veteran's pre-existing scoliosis increased in 
severity or was aggravated during his service.  The Board finds 
that the evidence of record weighs against such a finding.  In 
the absence of competent medical evidence linking any current 
lumbar spine disability to service, service connection must be 
denied.

Even if the presumption of soundness were upheld and the Veteran 
were found to be sound on entry to service, the Board finds that 
the evidence is still against a finding that any thoracolumbar 
spine disability was incurred in service or was the result of the 
Veteran's claimed injury during service.  The May 2009 VA 
examiner found that it was less likely than not that the 
Veteran's lumbar spine disability was incurred during his 
service.  The examiner found that the Veteran's disability was it 
was most consistent with aging.  Therefore, the Board finds that 
if the Veteran is presumed sound upon entry to service, the 
preponderance of the evidence remains against the claim for 
service connection because the evidence does not show that it is 
at least as likely as not that any thoracolumbar disability was 
incurred during the Veteran's service.

The Veteran has attributed his lumbar spine disability to his 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's lumbar spine 
disability is not subject to lay diagnosis.  The Veteran can 
report that he had low back pain.  That is a subjective symptom 
and not readily identifiable or apparent as a clinical disorder 
in the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not 
have the medical expertise to discern the nature of any current 
lumbar spine diagnoses nor does he have the medical expertise to 
provide an opinion regarding the etiology.  In sum, the issue 
does not involve a simple diagnosis.  The Veteran is competent to 
report that he has been diagnosed with a lumbar spine disability, 
but, as noted, he is not competent to provide a medical opinion 
regarding its etiology.  While the Veteran purports that his 
lumbar spine disability is related to his service, his statements 
alone are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any lumbar spine disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  In addition, the competent medical 
evidence shows clearly and unmistakably scoliosis pre-existed 
service was is a developmental defect and the evidence indicates 
that it was not permanently worsened, or aggravated, in service.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25178 (2004).  Therefore, service connection for a lumbar 
spine disability, is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Dental Disability

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a dental disability, claimed as a loss 
of teeth.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2009).

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(b) (2009).  The condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  38 C.F.R. § 3.381(c) (2009).

The following principles apply to specific dental conditions 
noted at entry and treated during service:

(1)  Teeth noted as normal at entry will be 
service-connected if they were filled or 
extracted after 180 days or more of active 
service.

(2)  Teeth noted as filled at entry will be 
service-connected if they were extracted, 
or if the existing filling was replaced, 
after 180 days or more of active service.

(3)  Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-connected.

(4)  Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.

(5)  Teeth noted at entry as non-restorable 
will not be service-connected, regardless 
of treatment during service.

(6)  Teeth noted as missing at entry will 
not be service-connected, regardless of 
treatment during service.

38 C.F.R. § 3.381(d) (2009).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal disease; 
(3) third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e) (2009).

The Veteran's service dental records show that on examination 
prior to entrance into service in July 1951, the Veteran's teeth 
numbers 1, 3, 4, 16, 17, 19, 20, 29, 30, and 32 were found to be 
missing, and his teeth numbers 5, 10, 21, 27, 28, and 31 were 
found to have restorable caries.  Tooth number 18 was extracted 
at the Veteran's first appointment in July 1951 and tooth number 
31 was extracted in February 1952.  The Veteran was subsequently 
fitted with partial dentures.

In September 2006, the Veteran filed a claim for dental problems, 
a loss of teeth, and a partial plate.  He contends that after 
some of his teeth were pulled during service, a partial was made 
that never fit properly.

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA dental examination in September 2009, at which time the 
claims file was unavailable for review.  The Veteran presented 
with a history of some teeth filled and extracted during his 
service and indicated that he was given a partial denture that 
did not fit properly.  He had undergone extensive dental work 
including extraction of teeth, several partial dentures, crowns, 
and bridges in the past fifty years since service.  It was noted 
that he currently had deteriorating dentition and desired VA 
dental treatment.

An examination revealed that the Veteran was missing teeth 
numbered 1, 2, 4, 5, 12, 14 through 21, and 23 through 32.  There 
was evidence of chipped and faceted porcelain fused to metal 
crowns and mandibular partial denture.  An X-ray examination 
revealed missing teeth and generalized bone loss from chronic 
periodontitis and expected atrophy of the edentulous areas.  The 
Veteran was diagnosed with excessive attrition.  The examiner 
stated that the Veteran was not in any pain but was in need of 
expensive and extensive dental treatment to restore his dentition 
that could easily be restored with extraction of remaining teeth 
and complete upper and lower dentures.  The examiner stated that 
the Veteran was repeatedly questioned about his service-related 
dental treatment during which he admitted that he had dental 
treatment including extractions to relieve pain.  However, he 
specifically denied any history of service-related trauma or 
injury to the face, teeth, or jaws.  Dental treatment records 
dated from 1996 to 2006 that show additional extractions, 
fabrication of a new partial denture, and an addition of 
extracted teeth to the partial denture.  The examiner opined that 
the Veteran had experienced a common condition of deteriorating 
dentition due to a lack of routine preventive dental care, 
multiple and incomplete restorative attempts, recurrent dental 
carries, excessive wear, and chronic periodontal disease.  The 
examiner further opined that it was not likely that any dental 
disability was incurred in or aggravated by the Veteran's 
service, including any dental treatment during service which was 
more than likely only treatment for acute problems during that 
time.

In a January 2010 addendum to the September 2009 VA examination, 
the claims file was reviewed and the Veteran's dental records 
were found to be complete and accurate.  The record indicated 
that on induction examination in January 1951 he was missing nine 
teeth numbered 1, 3, 16, 17, 19, 20, 29, 30, and 32.  He had 
regular continuous care during service with thirteen 
appointments, three of which he failed to attend.  Teeth numbered 
2, 5, 9, 10, 13, 14, 21, 27, and 28 were restored from September 
1951 to August 1952.  Tooth number 18 was extracted at his first 
appointment in July 1951 and tooth number 31 was extracted in 
February 1952.  The separation examination indicated that the 
Veteran received a lower partial denture to replace the missing 
lower teeth removed during service, and those missing prior to 
active service.  The examiner indicated that the Veteran had 
additional teeth removed after service from private dentists 
numbered 4, 5, 12, 14, 15, 23, 24, 25, 26, and 28.  There was no 
indication that any dental treatment was provided as a result of 
a service-related injury and the Veteran admitted during the 
September 2009 examination that he could not related his present 
dental condition to any service-related injury or illness.  The 
examiner opined that the continually deteriorating condition of 
his dentition could not be connected directly to his service.  
The Veteran's history of multiple missing teeth prior to service 
and the number of restorations needed during service indicate 
that his pre-existing conditions and personal neglect are 
responsible for the condition of his teeth on discharge from 
service.  The examiner also opined that the Veteran's dental 
condition was not related to his service.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 (loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity).  
However, the Note immediately following states that such ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).  
There is no evidence of record that the Veteran's loss of teeth 
is the result of loss of substance of body of maxilla or 
mandible.  Therefore, the Board finds that the Veteran does not 
have a service-connected compensable dental disability or 
condition.  38 C.F.R. § 17.161(a) (2009).

To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 2010 WL 
2246362 (Fed. Cir.) (service trauma is trauma resulting from an 
injury or wound produced by an external physical force, rather 
than in-service medical care).  The Veteran does not contend, nor 
does the record indicate, that he experienced any dental trauma 
in service.  Therefore, the Veteran does not have a service-
connected, non-compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma.  
38 C.F.R. § 17.161(c) (2009).

The Veteran has not presented any competent evidence that he has 
a dental disorder for which service-connected compensation may be 
granted.

One-time dental treatment is available to veterans, but 38 C.F.R. 
§ 3.381 limits the outpatient dental treatment available for 
treatable or replaceable missing teeth to one-time treatment 
only, unless the veteran meets certain criteria or there was in-
service dental trauma or a combat dental injury.  38 C.F.R. 
§ 17.161(b) (2009).  The Veteran received in such treatment in 
August 1952.

A veteran is also entitled to VA outpatient dental treatment if 
he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 or 38 C.F.R. § 17.161.  The evidence does not 
demonstrate that the veteran can avail himself of any of the 
other categories by which VA dental treatment can be provided.  
Class II(b) and Class II(c) require that the claimant be a 
prisoner of war.  The Veteran is not shown to have been a 
prisoner of war.  38 C.F.R. § 17.161(d), (e) (2009).  Class IIR 
(Retroactive) eligibility requires that a prior application for 
VA dental treatment have been made and such treatment provided.  
38 C.F.R. § 17.161(f) (2009).  Review of the record does not show 
that the Veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
Veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III).  38 C.F.R. § 17.161(g) 
(2009).  The Veteran's service connected disabilities are not 
rated as 100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  38 C.F.R. 
§ 17.161(h), (i) (2009).  The Veteran is also not receiving, or 
is scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  38 C.F.R. § 17.161(j) (2009).

The Board concludes that the Veteran does not qualify for 
outpatient VA dental treatment under any class described in the 
regulations.  Therefore, service connection for a dental 
disability is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the "benefit of the 
doubt" rule is not for application and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a dental disability for the purposes of 
compensation and VA outpatient dental treatment is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file reflects that the most 
recent VA medical records are dated in January 2010.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.

With respect to the Veteran's hearing loss and tinnitus claim, 
pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA audiology examination in September 2009 at which time he was 
diagnosed with bilateral sensorineural hearing loss.  However, 
the examiner could not relate the Veteran's hearing loss to his 
service without resort to mere speculation.  The examiner 
indicated that the Veteran's hearing loss was greater than what 
would be expected due to aging, but could be related to aging, 
noise exposure, and other factors not yet identified.  The 
examiner also opined that tinnitus is at least as likely as not 
associated with the Veteran's bilateral hearing loss.  A remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether the 
Veteran's hearing loss and tinnitus are related to his service, 
an additional remand for an examination, etiological opinion, and 
rationale, is necessary to comply with the May 2009 remand 
instructions.  The examiner on remand should specifically 
reconcile the opinion with the September 2009 VA examination and 
opinion and any other opinions of record and comment on the 
functional effects caused by the Veteran's bilateral hearing 
loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA medical records 
dated since January 2010.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September 2009 VA examination and opinion.  
All indicated studies should be performed.  
The examiner should also fully describe the 
functional effects caused by the Veteran's 
hearing loss.  Specifically, the examiner 
should provide the following:

   (a)  Diagnose any current hearing loss and 
tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of the 
Veteran's service, including any in-
service acoustic trauma as a machine 
gunner and assistant gunner?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of hearing loss 
and tinnitus, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


